DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Huang, Richard on 04/27/2022.

1. (Currently Amended) An electronic device comprising: 
a first communication circuit configured to communicate with a circuit switched (CS)-based first network; 
a second communication circuit configured to communicate with a packet switched (PS)-based second network; and 
a processor, 
wherein the processor is configured to: 
detect a trigger for an emergency call connection; 
in response to detecting the trigger, determine respective communication states of the first communication circuit and the second communication circuit; 
when the first communication circuit and the second communication circuit are in a service state, [[or]]and when the first communication circuit of a CS domain is in a no service state and the second communication circuit of a PS domain is in a service state, simultaneously transmit an emergency call execution message to the first network and the second network, respectively through the first communication circuit and the second communication circuit;
select one of the first communication circuit and the second communication circuit as a target communication circuit for executing the emergency call, based on determining which of the first communication circuit and the second communication circuit first receives a response message corresponding to the transmitted emergency call execution message;  
after selecting the target communication circuit, perform the emergency call connection using the selected target communication circuit;
when the first communication circuit of the CS domain is in a service state and the second communication circuit of the PS domain is in a no service state, transmit the emergency call execution message to the first network through the first communication circuit in absence of transmission through the second communication circuit; and 
after transmitting the emergency call execution message through the first communication circuit in absence of transmission through the second communication circuit, perform the emergency call connection using the first communication circuit.

2. (Cancelled) 

3. (Previously Presented) The electronic device of claim 1, wherein the processor is configured to:
transmit a termination message requesting termination of initiation of the emergency call connection to a network associated with another communication circuit different from the target communication circuit, and
terminate a process related to the initiation of the emergency call connection with the network.

4. (Cancelled) 

5. (Original) The electronic device of claim 1, further comprising: 
a first subscriber identification module (SIM) and a second SIM, wherein 
the processor is configured to:
determine a camp-on network for each of the first SIM and the second SIM; and 
determine an emergency call connection method for the first communication circuit and the second communication circuit on the basis of the determination of the camp-on network.

6. (Original) The electronic device of claim 1, wherein the first communication circuit and the second communication circuit are configured to use different radio access technologies (RATs).

7. (Previously Presented) The electronic device of claim 1, wherein:
the first communication circuit and the second communication circuit  use different antennas that are physically separated, and 
the first network and the second network use different frequency bands.

8. (Previously Presented) The electronic device of claim 1, wherein the processor is configured to: 
receive a user input requesting an emergency call through a user interface; 
in response to the user input, execute a first attempt to establish first communication via a first network using the first communication circuit; 
execute a second attempt to establish second communication via a second network different from the first network using the second communication circuit before termination of the first attempt; 
receive a connection confirmation signal from at least one of the first network or the second network; 
select a network from among the first network or the second network according to the connection confirmation signal; and 
execute an emergency call using the selected network.

9. (Previously Presented) The electronic device of claim 8, wherein the processor is configured to execute the second attempt at a same time as the first attempt.

10. (Previously Presented) The electronic device of claim 8, wherein the processor is configured to:
receive a connection confirmation signal from any one of the first network or the second network, and 
release a connection attempt to the other of the first network or the second network when the connection confirmation signal is received.

11. (Previously Presented) The electronic device of claim 1, wherein: 
the first communication circuit is configured to transmit and/or receive a first signal within a first frequency range of 800 MHz to 2.1 GHz, the second communication circuit is configured to transmit and/or receive a second signal within a second frequency range outside the first frequency range, and
the second frequency range includes a range of 2GHz to 5GHz.

12. (Previously Presented) The electronic device of claim 8, further comprising: 
a first antenna and a second antenna spaced apart from the first antenna, 
wherein the first communication circuit is electrically connected to the first antenna and the second communication circuit is electrically connected to the second antenna.

13. (Previously Presented) The electronic device of claim 8, further comprising: 
a first socket and a second socket respectively configured to accommodate a first subscriber identification module (SIM) and a second SIM, 
wherein the first communication circuit is connected to the first network using the first SIM and the second communication circuit is connected to the second network using the second SIM.

14. (Previously Presented) The electronic device of claim 8, wherein the first communication circuit supports a circuit switched communication method, and the second communication circuit supports a non-circuit switched communication method.

15. (Currently Amended) An operating method of an electronic device, comprising: 
detecting a trigger for an emergency call connection; 
in response to detecting the trigger, determining respective communication states of a first communication circuit configured to communicate with a circuit switched (CS)-based first network and a second communication circuit configured to communicate with a packet switched (PS)-based second network; 
when the first communication circuit and the second communication circuit are in a service state, [[or]]and when the first communication circuit of a CS domain is in a no service state and the second communication circuit of a PS domain is in a service state, simultaneously transmitting an emergency call execution message to the first network and the second network respectively through the first communication circuit and the second communication circuit;
selecting one of the first communication circuit and the second communication circuit, , as a target communication circuit for the emergency call, based on determining which of the first communication circuit and the second communication circuit first receives a response message corresponding to the transmitted emergency call execution message; 
after selecting the target communication circuit, performing the emergency call connection using the selected target communication circuit;
when the first communication circuit of the CS domain is in a service state and the second communication circuit of the PS domain is in a no service state, transmitting the emergency call execution message to the first network through the first communication circuit in absence of transmission through the second communication circuit; and 
after transmitting the emergency call execution message through the first communication circuit in absence of transmission through the second communication circuit, performing the emergency call connection using the first communication circuit.



Allowability Notice
In view of amended claims and further search, Claims 1, 3 and 5-15 are allowed.
The reasons for Allowance are the same as those presented in the office action dated 09/22/2021.
Specifically, Jhunjhunwala in view of NGAI (US 20150119103 A1) and Bodduru (US 20170034677 A1) does not discloses the technical features in Claims 1 and 15 of when the first communication circuit and the second communication circuit are in a service state, . . .  simultaneously transmit an emergency call execution message to the first network and the second network, respectively through the first communication circuit and the second communication circuit; (Emphasis added).
References always selects one network over the other when the first communication circuit and the second communication circuit are in a service state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644